      Case 2:19-cv-01400-EEF-MBN Document 128 Filed 08/27/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TREVOR RUIZ                                                                    CIVIL ACTION

VERSUS                                                                         NO. 19-1400

TURN SERVICES, LLC                                                             SECTION “L” (4)


                                      ORDER & REASONS

       Before the Court is Plaintiff Trevor Ruiz’s Motion to Quash Jury Trial Demand, R. Doc.

120. Plaintiff filed an opposition in response, R. Doc. 122. Plaintiff then filed a reply, R. Doc. 126.

Having considered the relevant pleadings and the August 14, 2020 status conference discussions,

the Court now rules as follows.

I.     BACKGROUND

       Plaintiff Trevor Ruiz alleges he was injured on or about December 6, 2018 when he was

working on the M/V AFFIRMED as a member of Defendant Turn Services, LLC’s (“Turn

Services”) crew, and a line broke from the tow of the vessels and barges being transported by the

M/V AFFIRMED. R. Doc. 1 at 2. Specifically, Plaintiff contends he was hurt on the back, neck,

shoulder, and arm during the incident in question. Id. at 2. Plaintiff also asserts that at the time of

the accident he was a Jones Act seaman. Id. Plaintiff argues his injuries were caused by the unsafe

and unseaworthy conditions of the M/V AFFIRMED and the negligence of Turn Services and its

employees. R. Doc. 1 at 3. Plaintiff seeks damages under the Jones Act for past and future pain

and suffering; mental anguish and emotional distress; loss of enjoyment of life; and past and future

lost wages and impairment of earning capacity. Id. at 3-4. Plaintiff also seeks relief under general

maritime law theories such as past and future maintenance and cure and punitive damages. Id.
      Case 2:19-cv-01400-EEF-MBN Document 128 Filed 08/27/20 Page 2 of 7



       Turn Services denies Plaintiff’s allegations, arguing that: (1) Plaintiff has failed to state a

claim upon which relief can be granted; (2) Plaintiff’s complaint is barred by prescription,

peremption, and/or laches; (3) Plaintiff was contributorily and/or comparatively negligent; (4)

Plaintiff’s injuries were the result of usual and normal risks and hazards of his occupation; (5)

Plaintiff’s accident was caused by the fault of others over which Defendant had no responsibility;

(6) Plaintiff failed to properly mitigate damages; (7) Plaintiff’s alleged damages were caused or

occasioned by intervening and/or superseding causes; and (8) to the extent Defendant was

negligent, that negligence or fault should be reduced by other parties and/or non-parties’

negligence or fault. R. Doc. 8. Turn Services prayed for trial by jury, and Plaintiff filed a Motion

to Strike Jury Demand in response. Id. at 5; R. Doc. 17. The Court struck Turn Services’ jury

demand in a May 15, 2019 Order. R. Doc. 21.

       Turn Services filed motions for partial summary judgment on all causes of action asserted

against it. R. Docs. 59; 101. The Court denied Turn Services’ motion for partial summary judgment

with regard to maintenance and cure but granted summary judgment on the issues of negligence

and unseaworthiness. R. Docs. 90; 114. With regard to negligence and unseaworthiness, the Court

found that there was “no genuine issue of material fact with respect to whether Turn Services was

negligent in causing the incident in question, or whether the M/V AFFIRMED was unseaworthy.”

R. Doc. 114 at 5. Since the first and second causes of action against Turn Services have been

dismissed with prejudice, only the maintenance and cure-based cause of action remains.

       On March 26, 2019, Plaintiff amended his complaint to add claims against Al Cenac

Towing, LLC (“Al Cenac”), whom Plaintiff alleges owns the vessel where the stray cable

originated. R. Doc. 12 at 2. Al Cenac likewise denies Plaintiff’s allegations and asserts similar

defenses. R. Doc. 23. In its answer, Al Cenac prayed for trial by jury on all claims in this case. Id.
                                                  2
      Case 2:19-cv-01400-EEF-MBN Document 128 Filed 08/27/20 Page 3 of 7



at 6. Al Cenac also filed a third party demand against HWC Wire & Cable Company (“HWC”),

arguing that HWC actually caused and/or contributed to the accident. R. Doc. 23 at 1. Turn

Services then brought a cross-claim against Al Cenac and claims it is entitled to recover any and

all maintenance and cure payments paid to Plaintiff as a result of Al Cenac’s negligence and/or the

unseaworthiness of Al Cenac’s vessel that caused or contributed to Plaintiff’s alleged injuries. R.

Doc. 50 at 3. Al Cenac Towing denies Turn Services’ allegations, again arguing that the accident

was caused by HWC’s negligence. R. Doc. 52 at 1.

        On August 19, 2019, Plaintiff amended his complaint again to include claims against

HWC, which allegedly manufactured and distributed the wire rope that caused Plaintiff’s injuries.

R. Doc. 45 at 2. HWC, meanwhile, denies Plaintiff’s allegations and also brought cross-claims

against Turn Services and Al Cenac Towing. R. Doc. 57. Plaintiff elected to proceed under Rule

9(h) of the Federal Rules of Civil Procedure in his original and two amended complaints. R. Docs.

1 at 1; 12 at 1; 45 at 1.

II.     PRESENT MOTION

        Plaintiff now brings the present Motion to Quash Jury Trial Demand, R. Doc. 120. This

motion requests that the Court “quash any and all jury demands” made by Defendants Al Cenac

and HWC. Id. at 1. Plaintiff contends that “[t]he law does not support a jury trial under any

circumstances when the matter is brought exclusively before the court within the court’s maritime

and admiralty jurisdiction and pursuant to Rule 9(h)….” R. Doc. 120-1 at 2. Citing Fifth Circuit

authority, Plaintiff argues that a Rule 9(h) election allows a plaintiff to proceed in admiralty for all

claims even if there are other grounds for federal jurisdiction, such as diversity. Id. Plaintiff points

out that he elected to proceed under Rule 9(h) explicitly in his original complaint and then again

in his first and second amended complaints, which added Al Cenac and HWC as defendants. Id.
                                                   3
      Case 2:19-cv-01400-EEF-MBN Document 128 Filed 08/27/20 Page 4 of 7



at 1. Plaintiff contends that in doing this he properly invoked only the admiralty and maritime

jurisdiction of the Court, forfeiting his right to a jury trial and precluding Defendants from seeking

a jury trial. Id. at 2. Plaintiff also references this Court’s May 15, 2019 Order and Reasons granting

Plaintiff’s unopposed motion to strike Turn Services’ jury demand. Id.; R. Doc. 21.

        Defendant HWC filed an opposition to Plaintiff’s Motion to Quash Jury Trial Demand, R.

Doc. 122. HWC points out that “[t]he jurisdiction for Al Cenac Towing’s claims against HWC is

based on diversity jurisdiction under 28 U.S.C. § 1332, and Al Cenac Towing requested a trial by

jury ‘[f]or all of the claims in the above captioned matter.’” Id. HWC also points out that both

HWC and Al Cenac made jury demands in their answers to Plaintiff’s amended complaints. Id.

HWC acknowledges that Plaintiff elected to proceed under Rule 9(h) on all claims against all

Defendants and that the Court struck Turn Services’ jury demand. Id. at 1. HWC also

acknowledges that “there is no right to a jury trial where the complaint contains a statement

identifying the claim as an admiralty or maritime claim, even though diversity jurisdiction exists.”

Id. at 4-5 (quoting Luera v. M/V Alberta, 635 F.3d 181, 188 (5th Cir. 2011)).

        HWC argues that the present case is controlled by Luera v. M/V Alberta, where the Fifth

Circuit affirmed a district court’s decision to have plaintiffs’ diversity and admiralty claims tried

together by a jury. R. Doc. 122 at 6. HWC asserts the Fifth Circuit held that “[t]he practice of

trying admiralty claims to the bench is simply one of custom and tradition. That tradition cannot

trump [a party’s] constitutional right to a jury trial for [its] non-admiralty claims.” Id. at 6 (quoting

Luera, 635 F.3d at 196). Accordingly, HWC argues that Defendants possess a Seventh

Amendment right to a jury trial due to the existence of diversity, while “there is no statute, rule, or

constitutional provision that gives plaintiff a right to have his admiralty claims tried before the

bench.” Id. at 7. Moreover, HWC contends that because Defendants’ claims against one another
                                                   4
       Case 2:19-cv-01400-EEF-MBN Document 128 Filed 08/27/20 Page 5 of 7



“arise out of the same operative facts that form the basis of Plaintiff’s claims . . . the interests of

judicial efficiency and the fair administration of justice allow all of the claims in this matter to be

tried before a jury.” Id. at 8. Therefore, HWC requests that this Court deny Plaintiff’s Motion to

Quash Jury Trial Demand and allow all claims in this lawsuit to be tried by a jury. Id. Plaintiff

filed a reply to HWC’s opposition on July 9, 2020. R. Doc. 126.

III.    LAW AND ANALYSIS

        Here, Plaintiff brings claims under both the Jones Act and general maritime law. “It is well

settled that the Jones Act gives only the seaman-plaintiff the right to choose a jury trial.” Everett

v. Atl. Sounding Co., No. 07-5302, 2008 WL 4443047, at *2 (E.D. La. Sept. 26, 2008). “[T]he

Jones Act plaintiff can elect a non-jury trial in federal court either 1) by electing to sue in admiralty

or 2) by grounding his suit on federal question jurisdiction, i.e., the Jones Act, and not requesting

a jury.” Linton v. Great Lakes Dredge & Dock Co., 964 F.2d 1480, 1490 (5th Cir. 1992). This

authority is derived from the “saving to suitors” clause under 28 U.S.C. § 1333, which allows

maritime plaintiffs to choose whether to proceed in admiralty or “at law” when independent bases

of jurisdiction exist, such as diversity and maritime law. Harrison v. Flota Mercante

Grancolombiana, S.A., 577 F.2d 968, 986 (5th Cir. 1978); In re Lockheed Martin Corp., 503 F. 3d

351 at 354 (4th Cir. 2007). Ultimately, the maritime plaintiff is the “master of his complaint” and

may seek common law remedies or only maritime remedies if he so desires. Id.; Becker v.

Tidewater, Inc., 405 F.3d 257, 259 (5th Cir. 2005).

        In Luera, the Fifth Circuit held that “the presence of an admiralty claim does not defeat a

plaintiff's properly preserved right to a jury trial” and “admiralty claims may be tried to a jury

when the parties are entitled to a jury trial on the non-admiralty claims.” 635 F.3d at 192-93. The

plaintiff in Luera had asserted claims against a vessel in rem in admiralty and claims against the
                                                   5
      Case 2:19-cv-01400-EEF-MBN Document 128 Filed 08/27/20 Page 6 of 7



vessel owners and managers in personam premised on diversity. Id. at 183. Faced with the question

of whether all of plaintiff’s claims should be adjudicated in admiralty, the Court allowed plaintiff

to amend her complaint to clarify that she had based her in personam claims on diversity only. Id.

at 186-87. Relying on the United States Supreme Court case Fitzgerald v. United States Lines, the

Fifth Circuit held that “when one of a plaintiff's claims carries with it the right to a jury trial, the

remaining claims of the plaintiff, though premised on admiralty jurisdiction, may also be tried to

a jury ‘when both arise out of one set of facts.’” Id. at 195; 374 U.S. 16, 21 (1963). The Fifth

Circuit explained that its previous decisions denying jury trials where multiple bases of jurisdiction

existed involved ambiguity as to whether plaintiffs had made a Rule 9(h) election for their in

personam claims. Luera, 635 F.3d at 191 (citing T.N.T. Marine Service, Inc. v. Weaver Shipyards

& Dry Docks, Inc., 702 F.2d 585 (5th Cir. 1983); Durden v. Exxon Corp., 803 F.2d 845 (5th Cir.

1986)). The court held that these cases are “best read as creating a rule regarding a plaintiff’s Rule

9(h) election and not a complete prohibition on a jury trial where an in rem admiralty claim is

asserted in the same complaint as a claim that would otherwise carry a right to a jury trial.” Id.

       The present case is distinguishable from Luera because there is no ambiguity regarding

Plaintiff’s Rule 9(h) election, and Plaintiff never sought to proceed “at law” by seeking common

law remedies or pleading diversity-based claims. R. Docs. 1; 12; 45. Instead, Plaintiff made a clear

Rule 9(h) designation in all three complaints, electing to proceed in admiralty for all claims against

all Defendants. R. Docs. 1 at 1; 12 at 1; 45 at 1. In fact, Plaintiff could not have asserted diversity-

based claims to begin with since complete diversity has never existed. Plaintiff is a Louisiana

citizen and defendants Turn Services and Al Cenac are also Louisiana citizens. R. Docs. 1 at 1; 8

at 2; 12 at 1. Moreover, Turn Services, HWC, and Al Cenac never asserted diversity jurisdiction

or disputed the Court’s admiralty jurisdiction in their pleadings. R. Docs. 21; 23; 57. At most,
                                                   6
      Case 2:19-cv-01400-EEF-MBN Document 128 Filed 08/27/20 Page 7 of 7



diversity has potentially existed only in the context of HWC’s cross-claim against Al Cenac and

Turn Services, as HWC is a Delaware citizen. R. Doc. 57.

        The Court cannot conclude that Plaintiff’s saving to suitors authority is trumped by the

potential for diversity amongst co-defendants and the parties named in HWC’s cross-claim. In

Becker v. Tidewater, Inc., the Fifth Circuit held that “it is well settled that the plaintiff is master of

his complaint, and [plaintiff] has the exclusive power to invoke diversity jurisdiction.” The court

further explained that “the possible factual existence of diversity between parties does not give

rise to the legal existence of diversity jurisdiction.” 405 F.3d at 259. This rule is supported by its

earlier holding in Harrison v. Flota Mercante Grancolombiana¸ where the Fifth Circuit held that

“by electing to proceed under 9(h) rather than by invoking diversity jurisdiction, the plaintiff may

preclude the defendant from invoking the right to trial by jury which may otherwise exist.” 557

F.2d at 986 (citing Romero v. Bethlehem Steel Crop., 515 F.2d 1249 (5th Cir. 1975)). Because

Plaintiff made a clear, unambiguous election to proceed under Rule 9(h) for all claims against all

Defendants, Plaintiff has the exclusive power to invoke the diversity jurisdiction of this Court, and

complete diversity is lacking, the Court will not entertain a jury trial demand in this case.

IV.     CONCLUSION

        For the reasons stated above, IT IS HEREBY ORDERED that Plaintiff’s Motion to

Quash Jury Trial Demand, R. Doc. 120, is GRANTED.

        New Orleans, Louisiana, this 27th day of August 2020.



                                                              ________________________________
                                                              UNITED STATES DISTRICT JUDGE




                                                    7
